As filed with the U.S. Securities and Exchange Commission on December 18, 2009 Securities Act File No. 2-91556 Investment Company Act File No. 811-04052 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 89 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 96 (Check appropriate box or boxes.) Legg Mason Partners Money Market Trust* (Exact Name of Registrant as Specified in Charter) 55 Water Street, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area
